Citation Nr: 0735998	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitled to an evaluation in excess of 10 percent prior 
to June 1, 2006, and an evaluation in excess of 20 percent as 
of June 1, 2006 for the manifestations of lumbosacral strain 
with degenerative disc disease other than right leg 
radiculopathy.  

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to in-service exposure to 
asbestos.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

A May 2005 rating decision granted service connection for 
lumbar spine strain with degenerative disc disease and for 
right lower leg radiculopathy, both evaluated as 10 percent 
disabling effective June 28, 2004.  This rating decision also 
granted nonservice-connected pension, and denied service 
connection for a respiratory disorder, hearing loss, 
tinnitus, and PTSD.  The veteran filed a notice of 
disagreement with the disability rating assigned for his 
lumbar spine strain and the denial of service connection for 
a respiratory disorder, hearing loss, tinnitus, and PTSD, and 
subsequently perfected an appeal as to these issues.  The 
veteran did not voice disagreement with the disability rating 
assigned for right leg radiculopathy.  During the pendency of 
this appeal, the veteran was awarded an increased disability 
rating to 20 percent for lumbosacral strain, effective June 
1, 2006.  The issues on the cover page have been changed to 
reflect as such.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

At the veteran's personal hearing he submitted a note from 
his private physician stating that he can no longer work 
because of emphysema, chronic obstructive pulmonary disease, 
and back pain; he also submitted medical evidence showing a 
decrease in kidney function.  At his personal hearing he 
testified that he thought that his back condition by itself 
was enough to make him unable to work.  If the veteran wishes 
to file a claim for total disability based on individual 
unemployability, service connection for a kidney disorder, or 
any other disability, he should do so with specificity at the 
RO.  

The issues of entitlement to service connection for a 
respiratory disorder, hearing loss, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran had 
dextroscoliosis throughout the appeal period.  

2.  Throughout the appeal period, the primary manifestations 
of lumbosacral strain with degenerative disc disease, other 
than right leg radiculopathy, were pain, muscle spasm, and at 
worst forward flexion to 70 degrees and a combined range of 
motion of the thoracolumbar spine of 155 degrees.  No 
incapacitating episodes or significant neurological deficits 
other than right leg radiculopathy were shown.  

3.  The veteran does not have PTSD based upon a verified in-
service stressor.  




CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the veteran, 
the criteria for an evaluation of 20 percent, but no more, 
prior to June 1, 2006, for lumbosacral strain with 
degenerative disc disease, not considering right leg 
radiculopathy, have been met; the criteria for an evaluation 
in excess of 20 percent for lumbosacral strain with 
degenerative disc disease, not considering right leg 
radiculopathy, have not been met at anytime throughout the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5235 through 5243 (2007).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  In the context of a 
section 5103(a) notice error, such error is "presumed 
prejudicial, requiring reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  

The Board notes that the veteran's claims for service 
connection for a respiratory disorder, to include as due to 
in-service exposure to asbestos, and for service connection 
for tinnitus and hearing loss are remanded by this decision; 
accordingly, further discussion of the VCAA relating to these 
issues is not needed at this time.   

By letter dated in November 2004, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in claims for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  The 
letter also included a PTSD questionnaire.

This appeal stems in part from the original grant of service 
connection for lumbosacral strain, in May 2005, and the 
November 2004 notification letter did not include any 
information pertaining to the evidence necessary to 
substantiate a claim for a higher rating.  However, the May 
2005 rating decision itself contained an explanation of the 
medical evidence relied upon for the assignment of the 
noncompensable rating, and the application of the medical 
findings to the relevant legal authority.  The April 2006 
statement of the case included the text of 38 C.F.R. § 3.159, 
which delineates the respective obligations of the VA and the 
veteran in obtaining evidence pertinent to the claim.  In 
addition, citation to and an explanation of the application 
of the potentially relevant regulations was provided, 
including the General Rating Formula for Diseases and 
Injuries of the Spine from 38 C.F.R. § 4.71a.  Thus, the 
veteran was aware of exactly what the medical evidence needed 
to show to warrant a higher rating.  He is also represented 
by a veterans' service organization that the Board presumes 
knowledgeable in the law and procedure relevant to the 
veteran's claims.  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, he 
has identified and submitted additional evidence in support 
of his claim, and he appeared at a hearing before the 
undersigned.  Further, in March 2006 the veteran submitted a 
VCAA Notice Response stating that he had no other information 
or evidence to give to VA.     

Thus, despite the absence of a formal VCAA letter discussing 
all elements of the claim, the notifications contained in the 
notification letter, rating decision, and the statement of 
the case, have been sufficient to notify the veteran of the 
evidence necessary to substantiate his claims, of his and 
VA's respective obligations to obtain specified different 
types of evidence, and that he should provide copies of any 
relevant evidence in his possession.  38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The use of the statement of the 
case as part notice is okay in view of the subsequent review 
as evidenced by the supplemental statement of the case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The November 2004 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Regarding the veteran's claim 
for an increased rating, the veteran is appealing the degree 
of disability demonstrating that he has actual knowledge of 
this element.  The Board has granted an increased rating in 
this decision, and the appropriate effective date will be 
determined by the RO.  As such, further information about 
effective dates is not needed.

The Board also notes that the veteran was sent a notification 
letter in November 2006 which fully addressed all four notice 
elements.  The letter informed the veteran of what evidence 
was required to substantiate claims for service connection 
and for increased ratings, and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
asked to submit evidence and/or information in his 
possession.  This letter also included notice as to degrees 
of disability and earlier effective dates.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, reports of ships' 
histories, a PTSD questionnaire completed by the veteran, 
service personnel records and service medical records.  There 
is no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  The Board notes that the veteran has 
identified treatment records relating to PTSD from a Dr. C.  
VA has requested these records on two separate occasions, and 
in January 2005 the veteran was sent a letter informing him 
that these records had been requested twice.  VA has made 
reasonable efforts to obtain these records and has no further 
obligation to obtain them.  

VA has also made attempts to verify the veteran's alleged in-
service stressor.  Documents reporting on the history of 
ships identified in the veteran's PTSD questionnaire were 
received, and the veteran's personnel record was obtained.  
In a February 2005 letter, VA asked the veteran to identify 
the month his alleged stressor occurred.  The veteran sent a 
response that he did not know the month or date the alleged 
stressor occurred.  The Board finds that reasonable efforts 
have been made to substantiate the veteran's alleged in-
service stressor.     

VA spine examinations were provided in connection with that 
claim.  When asked at his personal hearing if his low back 
disability had worsened since his last VA examination (from 
June 2006), the veteran stated that it was about the same and 
that if anything it was probably getting a little worse.  The 
Board finds that the June 2006 VA examination findings 
adequately portray the current level of disability related to 
the veteran's low back disability.  He has alleged no 
findings that would suggest a greater degree of impairment.

VA has not provided the veteran with an examination in 
connection with his claim for service connection for PTSD; 
however, the Board finds that an examination was not 
necessary to make a decision on this claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   

As will be discussed in further detail below, the veteran has 
not submitted competent evidence of a current disability or 
persistent or recurrent symptoms of PTSD.  The Board does not 
consider the veteran's testimony that he wakes up and thinks 
about things and cannot go back to sleep as evidence of 
persistent or recurrent symptoms of PTSD.  Accordingly, a VA 
examination is not warranted for this claimed disability.  
See id.  
  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran contends that the manifestations of his low back 
disability other than right leg radiculopathy warrant higher 
evaluations than those assigned throughout the relevant 
period.  At his August 2007 hearing, the veteran testified 
that his back hurts, even after walking only 50 feet, and 
that he has muscle spasms.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for a low back 
disability, VA must address all evidence that was of record 
from the date of the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Accordingly, separate ratings may be assigned (at the time of 
the initial rating) for separate periods of time based on the 
facts found.  Id.  This practice is known as "staged" 
ratings.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA; these changes apply to the veteran's 
claim.  These amendments included prior changes made to the 
criteria used to evaluate intervertebral disc syndrome, which 
had become effective in the previous year.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  The criteria for evaluating 
intervertebral disc disease were essentially unchanged from 
the September 2002 revisions, except that the diagnostic code 
for intervertebral disc disease was changed from 5293 to 
5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, DC 5243 (in effect from 
September 26, 2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), DC 5243 (intervertebral disc 
syndrome) are evaluated under the following general rating 
formula for diseases and injuries of the spine (unless 
intervertebral disc syndrome is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235 through 5243 (in effect 
from September 26, 2003).  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
for the veteran's low back disability, other than right leg 
radiculopathy, he should be entitled to a 20 percent rating, 
but no more, prior to June 1, 2006; however, the 
preponderance of the evidence is against a finding that the 
veteran warrants an evaluation in excess of 20 percent at any 
time during the appeal period.  As the veteran did not appeal 
the disability rating assigned for right leg radiculopathy, 
the Board is considering only the manifestations of low back 
disability other than right leg radiculopathy.  The veteran 
could be awarded another separate rating for other 
neurological manifestations of his low back disability.  As 
there are no incapacitating episodes shown by the competent 
medical evidence, the Board need not address whether the 
veteran's disability is better rated considering the separate 
neurological and orthopedic manifestations, or by considering 
incapacitating episodes.  

A June 2004 letter from a private physician who treats the 
veteran for "severe back pain," reports that the veteran 
has multi level disc disease and facet arthropathy as well as 
dextroscoliosis.  A May 2004 treatment note from this 
physician shows that at that time the veteran had back pain 
and mild decreased range of motion, and a radiology report 
from that same month shows, among other things, slight 
dextroscoliosis with rotation.  In June 2005, this physician 
wrote another letter to VA stating that the veteran had 
continued severe low back pain and evidence of lumbosacral 
radiculopathy with numbness in the right foot.   

The veteran was afforded a VA spine examination in February 
2005.  According to the examiner, a review of the veteran's 
private medical records showed that he had achy pain with 
minimal spasm of the back.  On examination tenderness and 
spasm were noted.  Regarding range of motion, the veteran had 
zero to 70 degrees of forward flexion, extension from zero to 
10 degrees, lateral rotation from zero to 25 degrees, and 
lateral flexion from zero to 25 degrees.  The Board assumes 
that as the examiner did not specifically record separate 
readings for left and right-sided lateral rotation and 
lateral flexion that all of these movements were to 
25 degrees.  Accordingly, this examination shows a combined 
range of motion of the thoracolumbar spine of 180 degrees.  
The examiner specifically stated that with repetitive use 
there was no additional loss of range of motion due to pain, 
fatigue, weakness, nor incoordination.  The veteran's gait 
was reported as stable.    

The veteran was given a neurological examination at his 
February 2005 VA examination.  This examination revealed 5/5 
strength in quadriceps, hamstrings, tibialis anterior, 
gastrocnemius muscles, and extensor hallucis longus.  The 
sensory examination revealed some patchy hypesthesia on the 
outer margin of the right leg.  Deep tendon reflexes were 
symmetrical.  

The veteran was afforded a second VA spine examination in 
June 2006.  At this examination, the veteran reported having 
pain, stiffness, and weakness of the lower back that radiated 
to his right leg.  The examiner noted that with the use of a 
goniometer, lumbar ranges of motions were as follows: flexion 
zero to 80 degrees, lateral flexion right and left zero to 
10 degrees, rotation zero to 20 degrees right and left, and 
extension zero to 15 degrees.  Accordingly, this examination 
shows a combined range of motion of the thoracolumbar spine 
of 155 degrees.  The examiner reported objective findings of 
moderate pain with ranges of motion, and also moderate spasms 
and moderate tenderness, but no weakness.  Sensory and motor 
examinations were both reported as normal.  

The competent medical evidence shows that the veteran had 
dextroscoliosis prior to June 1, 2006.  Specifically, there 
is radiographic evidence of this condition as early as May 
2005.  As an abnormal spinal contour is shown by competent 
medical evidence, the Board resolves reasonable doubt in the 
veteran's favor and finds that an evaluation of 20 percent, 
but no more, prior to June 1, 2006 is in order.  

To warrant an evaluation in excess of 20 percent for the 
orthopedic manifestations of his low back disability, the 
veteran would need evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The competent 
medical evidence shows that throughout the appeal period the 
primary manifestations of lumbosacral strain with 
degenerative disc disease, other than right leg 
radiculopathy, were pain, muscle spasm, and at worst forward 
flexion to 70 degrees and a combined range of motion of the 
thoracolumbar spine of 155 degrees.  Accordingly, the veteran 
is not entitled to an evaluation in excess of 20 percent at 
any time throughout the appeal period for the orthopedic 
manifestations of his low back disability.     

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning a rating in excess of 10 or 20 percent during 
the relevant periods due to additional limitation of motion 
resulting from pain or functional loss.  See 38 C.F.R. 
§§ 4.40 and 4.45.  There is no question in this case that 
pain is a component of the veteran's low back disability.  
Nevertheless, the Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
low back disability are contemplated in the ratings currently 
assigned.  There is no indication that pain, weakness, 
fatigue, or lack of coordination, due to low back disability, 
causes functional loss greater than that contemplated by the 
10 and 20 percent evaluations assigned by the RO.  See 
38 C.F.R. § 4.40; DeLuca, supra.

Regarding any neurological manifestations other than right 
leg radiculopathy, at the veteran's personal hearing he 
testified that he did not have any pain or numbness in the 
buttocks or down the legs.  The private medical records and 
the two VA spine examinations do not report any significant 
neurological findings related to the veteran's low back 
disability other than right leg radiculopathy.  
Incapacitating episodes are not shown.  Accordingly, the 
veteran does not warrant a higher evaluation based on 
neurological manifestations other than right leg 
radiculopathy.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants an 
evaluation in excess of 20 percent, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
20 percent for the manifestations of low back disability 
other than right leg radiculopathy, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms, other than right leg radiculopathy, that warrant 
the 20 percent evaluation for lumbosacral strain with 
degenerative disc disease are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not so exceptional nor unusual such as to preclude the use 
of the regular rating criteria. 

II. Service Connection

The veteran asserts that he has PTSD as a result of his 
experiences while serving in the United States Navy; 
specifically an incident where his friend and 6 other sailors 
were killed when a gun exploded.  These men reportedly did 
the same job that the veteran did while in the Navy.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the alleged 
stressor is not combat related, then the claimant's lay 
statements, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must 
contain evidence that corroborates the statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. 
App. at 98, Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that the veteran has PTSD based upon a verified in-
service stressor.

Initially, the Board notes that the veteran has testified 
that he is a combat veteran, which would entitle him to the 
application of 38 U.S.C.A. § 1154(b) for combat periods.  
Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).

The evidence of record, including the veteran's personnel 
file, does not substantiate that he in fact engaged in combat 
with the enemy.  The Board finds that further development is 
not needed to verify the veteran's report of combat.  At the 
veteran's personal hearing, he testified that he was engaged 
in combat during the Korean Conflict around 1951 to 1953.  He 
described his combat experience as firing the ship's guns 
during the conflict.  The veteran's claimed PTSD stressor 
reportedly happened in 1962; so 38 U.S.C.A. § 1154(b) would 
not be of assistance to him in substantiating this claim.  

Here, the only evidence that supports the veteran's 
allegation of the in-service stressor is his statements.  The 
veteran's statements, by themselves, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio, 9 Vet. App. at 166.  The veteran's personnel record 
does not document his alleged stressor.  VA has obtained some 
records documenting the history of two ships the veteran 
identified in a PTSD questionnaire; however, these records do 
not verify the claimed stressor.  The veteran was sent a 
letter in February 2005 asking him to identify the specific 
month his alleged stressor occurred.  The veteran sent a 
response letter stating that he did not remember the month or 
date.  As such, after reasonable efforts were made, the 
veteran's stressor could not be verified.  

Additionally, there is no competent medical evidence showing 
a current diagnosis of PTSD related to the veteran's alleged 
stressor.  The veteran testified that he was told he has PTSD 
by a Dr. C.  Hearsay medical evidence, as transmitted by a 
lay person, is not competent evidence because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  VA has made 
reasonable attempts to obtain these records, but has been 
unsuccessful.  The Board also notes that the veteran 
testified that he is not being treated for PTSD.  

Simply put, the only evidence supporting the veteran's claim 
is his testimony that he wakes up and thinks about things and 
cannot go back to sleep, and his testimony that a doctor told 
him he has PTSD.  Absent a diagnosis of PTSD based on a 
confirmed in-service stressor, service connection cannot be 
awarded.  If the veteran obtains competent medical evidence 
showing he has PTSD, he is free to reopen his claim.     

For all the reasons stated above, the veteran's claim for 
service connection for PTSD fails on the basis that all of 
the elements required for such a showing under 38 C.F.R. § 
3.304(f) have not been met.  Thus, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

A 20 percent evaluation for lumbosacral strain with 
degenerative disc disease, other than right leg 
radiculopathy, prior to June 1, 2006 is allowed; to this 
extent the appeal is granted.  Entitlement to an initial 
evaluation in excess of 20 percent for lumbosacral strain 
with degenerative disc disease, other than right leg 
radiculopathy, is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

REMAND

The veteran asserts that he has a current respiratory 
disorder caused by exposure to asbestos, and that he 
currently has tinnitus and hearing loss as a result of noise 
exposure while serving as a gunner's mate in the United 
States Navy.  

At the veteran's personal hearing, he testified that his ears 
started ringing after firing naval guns while in service.  He 
further testified that he still gets ringing in the ears at 
night and when he wakes up.  The veteran is competent to 
testify to experiencing ringing in his ears.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran has produced 
competent evidence of recurrent symptoms of tinnitus, and it 
is conceded that the veteran was exposed to loud noise from 
the firing of naval guns while in service.  The veteran's 
testimony that he had ringing in the ears both during service 
and currently indicates that he may have tinnitus that is 
related to service.  As there is no medical evidence opining 
as to whether or not the veteran currently has tinnitus 
related to his active military service, the Board has 
insufficient competent medical evidence on file to make a 
decision on the claim.  Accordingly, the veteran should be 
scheduled for an audiological examination to determine the 
nature and etiology of any current tinnitus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).  

The Board notes that the competent medical evidence of record 
does not show current hearing loss disability.  However, the 
findings from the veteran's future audiological examination 
may provide such evidence.  Accordingly, the Board does not 
find it appropriate to decide the veteran's claim for service 
connection for hearing loss at this time, and instead remands 
this matter along with the veteran's claim for service 
connection for tinnitus.  

Turning to another matter, the veteran testified that he was 
exposed to asbestos while aboard ship during his time in the 
Navy.  He further stated that he is not aware of any exposure 
to asbestos prior to or after his active military service.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by 
VA's Office of General Counsel discusses the development of 
asbestos claims.  See VAOPGCPREC 4- 2000 (April 13, 2000), 
published at 65 Fed. Reg. 33422 (2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (a) lists 
common materials that may contain asbestos including steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.

Paragraph (b) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  

Paragraph (d) notes that the latency period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between the first exposure and the development 
of the disease.

Paragraph (e) provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.

The veteran has submitted competent medical evidence 
indicating that he has a respiratory disorder possibly caused 
by asbestos.  Specifically, an August 2004 letter from Mr. 
S.G., D.O., F.C.C.P., reports that a CAT (computed axial 
tomography) scan of the veteran's chest demonstrated 
"asbestos-related pleural disease and also central lobular 
emphysema."  Dr. S.G. opined that the veteran being exposed 
to secondhand smoke and asbestos during his service aboard 
ship in the Navy could account for his current symptoms and 
his severe lung disease.   

The veteran has also submitted a radiology report from May 
2004 that shows an impression of diaphragmatic pleural 
calcification and states that this suggests asbestosis.  
According to an August 2005 treatment note from the Willow 
Grove VA Community Based Outpatient Clinic (CBOC), the 
veteran was asked by a physician to submit a copy of current 
chest x-rays and CT (computed tomography) scans to see if he 
had asbestosis.  Subsequent records from this facility are 
not on file.  These records could be relevant to the 
veteran's claim and should be obtained if available.    

The veteran has submitted competent medical evidence showing 
that he may have a current respiratory disorder caused by 
exposure to asbestos.  While his military occupational 
specialty of gunner's mate is not typically associated with 
exposure to asbestos, the veteran has testified to being 
around asbestos-filled pipes while living aboard ship, and 
that to his knowledge he was not exposed to asbestos after 
service.  The record does not reflect any asbestos exposure 
before or after service.  As there is no medical evidence 
opining as to whether or not the veteran currently has a 
respiratory disorder caused by exposure to asbestos while 
serving on active duty, the Board has insufficient competent 
medical evidence on file to make a decision on the claim.  
Accordingly, the veteran should be scheduled for an 
examination to determine the nature and etiology of any 
current respiratory disorder(s).  See McLendon, 20 Vet. App. 
79; see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

Finally, it would behoove the AMC/RO to take this opportunity 
to ensure that the veteran has been given proper notice and 
assistance as required by the Veterans Claims Assistance Act 
of 2000, and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Current, relevant 
private and VA medical records should also be obtained to the 
extent available.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran has been given proper notification 
and assistance appropriate for his claims 
as required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.   

2.  After seeking the veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, any outstanding, 
relevant medical records should be 
obtained to the extent possible.  All 
records/responses received should be 
associated with the claims file. 

Specifically, the veteran should be asked 
to either provide VA with relevant medical 
records not already of record showing a 
diagnosis of or treatment for any 
respiratory disorder, hearing loss, and 
tinnitus, including radiographic reports; 
or provide VA with information about these 
records and proper authorization to obtain 
them.  Relevant VA treatment records from 
the Willow Grove VA CBOC from August 2005 
to the present should be obtained.

3.  After any outstanding records have 
been obtained (to the extent available), 
but whether records are obtained or not, 
the veteran should be scheduled for an 
appropriate examination to determine the 
nature and etiology of any hearing 
disabilities including tinnitus.  The 
veteran's complete claims folder must be 
made available to the examiner.  The 
examiner should provide an opinion as to 
whether the veteran has any current 
hearing related disability including 
tinnitus that is at least as likely as not 
(that is, a probability of 50 percent or 
better) related to his military service.  
If this cannot be medically determined 
without resorting to mere speculation, 
this should be commented upon in the 
report.  The rationale for any opinion(s) 
expressed should be included in the 
report.

4.  After any outstanding records have 
been obtained (to the extent available), 
but whether or not records are obtained, 
the veteran should be scheduled for an 
appropriate examination to determine the 
nature and etiology of any current 
respiratory disorder(s).  The veteran's 
complete claims folder must be made 
available to the examiner.  The examiner 
should provide an opinion as to whether 
the veteran has any current respiratory 
disorder caused by exposure to asbestos 
that is at least as likely as not (that 
is, a probability of 50 percent or better) 
related to his military service.  If this 
cannot be medically determined without 
resorting to mere speculation, this should 
be commented upon in the report.  The 
rationale for any opinion expressed should 
be included in the report.

5.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


